United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0118
Issued: April 19, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 20, 2017 appellant, through counsel, filed a timely appeal from a July 20, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has more than five percent permanent impairment of the left
upper extremity and five percent permanent impairment of the right upper extremity, for which
she has previously received schedule awards.
FACTUAL HISTORY
On August 25, 2005 appellant, then a 42-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that she developed bilateral carpal tunnel syndrome (CTS) as
a result of her repetitive employment duties of grasping, taping mail together, and placing mail in
envelopes. By decision dated November 21, 2005, OWCP accepted the claim for bilateral CTS.
It subsequently expanded acceptance of the claim to include acquired bilateral trigger finger.
On May 24, 2006 appellant stopped work and underwent authorized right carpal tunnel
surgery. On January 24, 2007 she underwent authorized left carpal tunnel surgery. Appellant
received wage-loss compensation for total disability and she returned to work in a full-time
limited-duty capacity on April 20, 2007.
On January 24, 2008 appellant filed a claim for a schedule award (Form CA-7).
In an April 10, 2008 report, Dr. Robert Leb, a Board-certified orthopedic surgeon and
appellant’s attending physician, reported that she had reached maximum medical improvement
(MMI). He noted a May 16, 2008 electromyography (EMG) and nerve conduction velocity (NCV)
study which revealed bilateral median neuropathies at or distal to the wrist CTS with the right
being greater than the left. In accordance with the fifth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) (5th ed. 2001),
Dr. Leb determined that appellant sustained five percent permanent impairment of the left upper
extremity and five percent permanent impairment of the right upper extremity due to her bilateral
CTS.
In a July 25, 2008 medical report, Dr. Anthony Skalak, a Board-certified orthopedic
surgeon serving as an OWCP district medical adviser (DMA), reviewed Dr. Leb’s April 10, 2008
report and agreed with his impairment rating finding five percent permanent impairment of the left
upper extremity and five percent permanent impairment of the right upper extremity due to
bilateral CTS. Dr. Skalak noted that he did not find a ratable impairment based on physical
examination as appellant did not demonstrate objective findings of sensory, motor, or range of
motion deficit. However, as appellant was status post bilateral carpal tunnel release and the
May 16, 2008 EMG/NCV study revealed persistent bilateral median neuropathies at or distal to
the wrist, the left and the right upper extremity warranted five percent permanent impairment each.
By decision dated December 15, 2008, OWCP granted a schedule award for five percent
permanent impairment of the left upper extremity and five percent permanent impairment of the
right upper extremity. The date of MMI was reported as April 10, 2008.
On February 23, 2016 appellant filed another Form CA-7 requesting an increased schedule
award.

2

In a March 24, 2015 medical report, Dr. Leb diagnosed left thumb trigger finger and left
thumb stenosing tenosynovitis. In an October 19, 2015 medical note, he reported that appellant
reached MMI for her left thumb trigger finger.
By development letter dated March 11, 2016, OWCP requested that appellant submit an
impairment evaluation from her attending physician in accordance with the A.M.A., Guides.3
In support of her schedule award claim, appellant submitted a March 5, 2016 impairment
rating from Dr. Catherine Watkins Campbell, Board-certified in occupational and family
medicine. Dr. Watkins Campbell reported evaluating appellant on January 5, 2016 and noted the
accepted conditions of bilateral CTS and bilateral trigger finger. She identified a prior schedule
award for five percent permanent impairment of the left upper extremity and five percent
permanent impairment of the right upper extremity which were calculated using the fifth edition
of the A.M.A., Guides. Dr. Watkins Campbell reported that appellant reached MMI for her
bilateral CTS on April 10, 2008 and MMI for the left trigger thumb on October 30, 2015. She
discussed a May 16, 2008 EMG study which provided qualification for rating nerve entrapment
with evidence of prolonged latency sensory and motor on the right. With respect to appellant’s
right CTS, Dr. Watkins Campbell utilized Table 15-23, Entrapment/Compression Neuropathy
Impairment, of the sixth edition of the A.M.A., Guides.4 She determined that test findings resulted
in a grade 1 modifier, history resulted in a grade 1 modifier, and physical findings of decreased
sensation resulting in a grade 2 modifier. The grade modifiers averaged 1.33 for a grade 1
modifier. Appellant’s QuickDASH score of 54 was in the moderate range, resulting in a three
percent permanent impairment of the right upper extremity. Dr. Watkins Campbell further
determined that appellant sustained zero percent permanent impairment of the left upper extremity
for CTS. She provided physical examination findings for the left wrist and explained that
appellant’s EMG study did not show any sensory or motor latency loss on the left, therefore nerve
entrapment was not established. Dr. Watkins Campbell also found no permanent impairment of
the left trigger thumb based on Table 15-2 for digital stenosing tenosynovitis.5
On October 12, 2016 OWCP routed Dr. Watkins Campbell’s report, a statement of
accepted facts (SOAF), and the case file to Dr. Arthur S. Harris, a Board-certified orthopedic
surgeon serving as an OWCP DMA, for review and determination regarding whether appellant
sustained a permanent partial impairment and date of MMI in accordance with the sixth edition of
the A.M.A., Guides.
In an October 13, 2016 medical report, Dr. Harris reported that he reviewed Dr. Watkins
Campbell’s evaluation and determined that appellant reached MMI on January 5, 2016. He further
agreed with her impairment rating for three percent right upper extremity impairment due to
residual problems with mild CTS. Dr. Harris also reported that appellant sustained zero percent
impairment of the left upper extremity.

3

A.M.A., Guides (6th ed. 2009).

4

Id. at 449, Table 15-23

5

Id. at 391.

3

On October 21, 2016 OWCP requested that the DMA provide an addendum report. It
informed him that appellant had previously been awarded a schedule award for five percent right
upper extremity impairment and five percent left upper extremity impairment. OWCP requested
clarification regarding whether his impairment rating included the prior percentage awarded or if
it should be considered an addition to the prior percentage awarded.
In an October 24, 2016 report, Dr. Harris reported that there had been no increase in
appellant’s right upper extremity or left upper extremity impairment other than that which was
previously awarded.
By decision dated November 2, 2016, OWCP found that appellant failed to establish that
she had impairments of the right upper extremity and left upper extremity greater than the five
percent previously awarded. The date of MMI was noted as January 5, 2016. OWCP found that
the current medical evidence established that appellant was entitled to three percent permanent
impairment of the right upper extremity and zero percent permanent impairment of the left upper
extremity. As appellant had previously received an award for five percent impairment of the each
upper extremity, the medical evidence of record did not support an increase in the impairment
already compensated. OWCP further noted that there was no overpayment issue regarding her
claim as her previous impairment was calculated based on the fifth edition of the A.M.A., Guides
while her current impairment rating was based on the sixth edition.
On November 10, 2016 appellant, through counsel, requested an oral hearing before an
OWCP hearing representative.
A hearing was held on June 1, 2017. Counsel for appellant argued that her schedule award
should be calculated using the fifth edition of the A.M.A., Guides which would establish a
worsening of her condition and a higher impairment rating. He further stated that she was entitled
to an additional award for three percent permanent impairment of the right upper extremity.
By decision dated July 20, 2017, an OWCP hearing representative affirmed the
November 2, 2016 decision finding that the medical evidence of record failed to establish that
appellant was entitled to more than the five percent permanent impairment of each upper extremity
previously awarded.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body.6 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, good administrative practice necessitates the
use of a single set of tables so that there may be uniform standards applicable to all claimants.

6

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

4

Through its implementing regulations, OWCP adopted the A.M.A., Guides as the appropriate
standard for evaluating schedule losses.7
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).8 The Board has approved the use by OWCP of the A.M.A., Guides
for the purpose of determining the percentage loss of use of a member of the body for schedule
award purposes.9
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).10 Under the sixth edition, the evaluator identifies the impairment Class of
Diagnosis (CDX), which is then adjusted by grade modifiers based on Functional History
(GMFH), Physical Examination (GMPE), and Clinical Studies (GMCS).11 The net adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).
It is the claimant’s burden of proof to establish that he or she has sustained a permanent
impairment of the scheduled member or function as a result of any employment injury.12 OWCP
procedures provide that, to support a schedule award, the file must contain competent medical
evidence which shows that the impairment has reached a permanent and fixed state and indicates
the date on which this occurred (date of MMI), describes the impairment in sufficient detail so that
it can be visualized on review, and computes the percentage of impairment in accordance with the
A.M.A., Guides.13
ANALYSIS
The Board finds that appellant has not established that she has more than five percent
permanent impairment of either upper extremity, for which she previously received schedule
awards.14
On December 15, 2008 OWCP granted appellant schedule awards for five percent
permanent impairment of each upper extremity for her bilateral CTS. The date of MMI was noted
7

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

8
See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (March 2017).
9

Isidoro Rivera, 12 ECAB 348 (1961).

10

A.M.A., Guides (6th ed. 2009), page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.
11

Id. at 411.

12

Tammy L. Meehan, 53 ECAB 229 (2001).

13

Supra note 8 at Chapter 2.808.5 (March 2017).

14

W.R., Docket No. 13-0492 (issued June 26, 2013).

5

as April 10, 2008 and the schedule awards were calculated in accordance with the fifth edition of
the A.M.A., Guides.
On February 23, 2016 appellant filed another Form CA-7 requesting an increased schedule
award and submitted Dr. Watkins Campbell’s March 5, 2016 impairment evaluation in support of
her claim. The Board notes that Dr. Watkins Campbell properly utilized the sixth edition of the
A.M.A., Guides in determining that appellant had no ratable impairment of the left upper extremity
based on her left CTS and left thumb trigger finger. Dr. Watkins Campbell then calculated three
percent permanent impairment of the right upper extremity due to residual problems with mild
CTS and neuropathy impairment. Dr. Harris on October 16, 2013 reported that he agreed with her
impairment rating for three percent right upper extremity impairment due to residual problems
with mild CTS. He also reported that appellant sustained zero percent permanent impairment of
the left upper extremity.
In this regard, Dr. Watkins Campbell and the DMA properly used appellant’s May 16,
2008 upper extremity EMG/NCV for purposes of rating compression neuropathy under Table
15-23.15 Dr. Watkins Campbell explained that, since appellant had no left upper extremity sensory
or motor latency loss demonstrated by the EMG, appellant had zero percent permanent impairment
of the left upper extremity. For the right upper extremity, she described her findings, explaining
that appellant had an average grade modifier 1 based on test findings, history, and physical
findings, which corresponded to a default upper extremity impairment of two percent under Table
15-23.16 The final step in the rating process was to factor in functional scale based on appellant’s
QuickDASH score of 54 (moderate), which represented a grade modifier 2 and adjusted her
impairment upward to three percent.17 Dr. Harris, serving as the DMA, agreed with Dr. Watkins
Campbell’s findings, establishing that appellant was entitled to no more than the five percent
permanent impairment previously awarded. Thus, the Board finds that appellant was not entitled
to an increased schedule award other than that which was previously awarded.18
On appeal, counsel for appellant argues that her claim for an additional schedule award
should have been adjudicated under the fifth edition of the A.M.A., Guides and not the sixth edition
which rendered a lesser impairment. He argued that her initial schedule award was calculated
using the fifth edition which would render a greater award and impairment rating. As appellant’s
award for five percent permanent impairment of the left and right upper extremity predated the
May 1, 2009 implementation of the sixth edition of the A.M.A., Guides, OWCP was required to
calculate her award utilizing the previous edition of the A.M.A., Guides.

15

A.M.A., Guides 449, Table 15-23.

16

Id.

17
If the grade modifier assigned to the functional scale score is equal to the grade assigned for the condition -- in
this case grade 1 -- the default value (two percent) within that grade is the appropriate final rating. However, if the
functional scale score is 1 grade higher or lower than the grade assigned the condition, the lower or higher value,
respectively, is the appropriate impairment rating. A.M.A., Guides 449, section 15.4f.
18

M.J., Docket No. 13-0598 (issued May 8, 2013).

6

In this case, appellant simply made a claim for an increased schedule award. She had no
vested right to a schedule award under the fifth edition of the A.M.A., Guides for decisions issued
after May 1, 2009. In Harry D. Butler,19 the Board noted that Congress delegated authority to the
Director regarding the specific methods by which permanent impairment is to be rated. Pursuant
to this authority, the Director adopted the A.M.A., Guides as a uniform standard applicable to all
claimants and the Board has concurred in the adoption.20 On March 15, 2009 the Director
exercised authority to advise that as of May 1, 2009 all schedule award decisions of OWCP should
reflect use of the sixth edition of the A.M.A., Guides.21 FECA Bulletin No. 09-03 notes that a
claimant who has received a schedule award calculated under a previous edition and who claims
an increased award, will receive a calculation according to the sixth edition for any decision issued
on or after May 1, 2009.22 The applicable date of the sixth edition is as of the schedule award
decision reached. It is not determined by either the date of MMI or when the claim for such award
was filed.
Ultimately, both Dr. Watkins Campbell and the DMA agreed that appellant had three
percent permanent impairment of the right upper extremity and zero percent permanent
impairment of the left upper extremity.23 The Board finds that Dr. Watkins Campbell and
Dr. Harris’ bilateral upper extremity impairment rating is consistent with the sixth edition of the
A.M.A., Guides. Appellant has not demonstrated permanent impairment in excess of what she has
already been awarded. Accordingly, OWCP’s July 20, 2017 schedule award shall be affirmed.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant failed to establish more than five percent permanent
impairment of the left upper extremity and five percent permanent impairment of the right upper
extremity for which she previously received schedule awards.

19

43 ECAB 859 (1992).

20

Id. at 866.

21

FECA Bulletin No. 09-03 (issued March 15, 2009). Supra note 8 at Chapter 2.808.5(a) (March 2017).

22

Supra note 21; see also 20 C.F.R. § 10.404, which provides for when and how compensation for a schedule
impairment is paid.
23

E.G., Docket No. 15-1739 (issued January 28, 2016).

7

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated July 20, 2017 is affirmed.
Issued: April 19, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

